McOORMICK, Circuit Judge.
The plaintiff in error, the Campbell Commission Company, brought its action against the defendants in error, Thomas Trammell & Co., and others, to recover $6,-000 and interest, charging that the defendants induced the plaintiff to make a loan of that amount to one John Bryan on fictitious security; that Bryan was insolvent, and the defendants liable'. When the case came on for trial in the circuit court the parties filed a stipulation in writing waiving a jury, and submitting thee issues of fact as well as of law to the court. The court formulated no special findings of fact, but at the end of a brief discussion of the evidence expressed his view of the' facts by the general direction, “Let judgment be entered for the defendants.” Judgment was so entered, and the plaintiff sued out this writ of error/ Thee errors assigned are, in substance, that the court erred — First, in its view of the facts; ■ and, second, in the judgment rendered. The opinion and judgment of the circuit court are equivalent to a general finding against the plaintiffs. No exception to the admission or rejection of testimony is presented. The nature of the decision is such that the plaintiff could not suggest a want of pleadings to warrant’ the judgment. There is, therefore, nothing presented bv ihe record which we can review. Where a case is submitted to the court without a jury, under section 649, Rev. St., TI. S., and the court chooses to make a general finding, the losing party has no redress, except for errors occurring in the rulings on the admission *918or rejection of evidence or on exceptions to the pleadings. City of Key West v. Baer, 13 C. C. A. 572, 66 Fed. 440, and cases therein cited. The judgment of the circuit court is affirmed.